Citation Nr: 0532614	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the left knee.


REPRESENTATION

Veteran represented by:  South Carolina Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to May 
1990.

In a May 1991 rating decision, the RO granted service 
connection for post-operative grade III anterior cruciate 
ligament (ACL) deficiency of the left knee and assigned a 10 
percent evaluation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for osteoarthritis of the left knee and assigned a 
10 percent evaluation, effective from September 12, 2002.  

In April 2004, the Board remanded the case for further 
development.  

In a March 2005 rating decision, the RO increased the 
veteran's evaluation for ACL deficiency of the left knee to 
20 percent, effective from September 12, 2002; granted 
service connection for limitation of extension of the left 
knee, assigning a 10 percent evaluation, effective from 
September 12, 2002; and granted service connection for post-
surgical scar of the left knee, assigning a 10 percent 
evaluation, effective from October 5, 2004.  The Board notes 
that these matters were not appealed and will not be 
addressed in this decision.  See 38 C.F.R. § 20.200 (2005) 
(An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's service-connected osteoarthritis of the 
left knee is manifested by pain.  On October 2004 VA 
examination, left knee range of motion was from 10 degrees to 
125 degrees.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected osteoarthritis of the left knee 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
osteoarthritis of the left knee are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
September 2002 and April 2004.  Since these letters 
essentially provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App.  103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the supplemental statements of the case (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in a March 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2004 VCAA letter contains a specific request 
that the veteran send any evidence in his possession that 
pertains to his claim.  The veteran has not alleged that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains service medical records, VA 
treatment records from Columbia, South Carolina, as well as 
private medical evidence from Moore Orthopaedic Clinic, 
Columbia Rehabilitation Clinic, and Providence Hospital.  The 
RO afforded the veteran VA examinations in April 1995, 
September 2002, October 2004, and January 2005.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Evaluation Claim for Osteoarthritis of the Left 
Knee

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA and private 
medical evidence.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 
38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  These 10 percent and 20 percent 
ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2005).

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Code 5261 (limitation of extension) may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.

For VA purposes, normal range of motion of the knee is from 0 
degrees extension to 140 degrees flexion.  See 38 C.F.R. § 
4.71a, Plate II (2005).


Analysis

While performing physical training activities during service, 
the veteran sustained a medial meniscal tear.  Subsequently, 
he underwent two arthroscopies for the meniscal tear, as well 
as ACL deficiency.  The veteran was then medically discharged 
due to his left knee disability.  As discussed above, the 
veteran is service-connected for ACL deficiency and a post-
surgical scar, however, this appeal is limited to the issue 
of an increased evaluation for osteoarthritis of the left 
knee.

During a September 2002 VA examination, range of left knee 
motion was full, and associated x-rays showed mild 
degenerative changes in all three joint compartments.  

In a December 2002 rating decision, the RO granted service 
connection for osteoarthritis of the left knee and assigned a 
10 percent evaluation.  Such evaluation was assigned pursuant 
to Diagnostic Code 5003 based on painful motion of a major 
joint or group of minor joints.  

Private evidence from Moore Orthopaedic Clinic dated in 
November 2003 showed left knee range of motion from zero to 
110 degrees.  

On October 2004 VA examination, the veteran's overall left 
knee range of motion was from zero to 125 degrees with pain, 
and from 10 degrees to 125 degrees without pain.  

On review, an evaluation in excess of 10 percent for left 
knee osteoarthritis is not warranted.  A higher evaluation 
pursuant to Diagnostic Code 5003 is not available, as there 
is evidence of compensable limitation of motion of the left 
knee.  Thus, the veteran's arthritis is to be rated on the 
basis of limitation of motion.  A higher evaluation is not 
warranted under Diagnostic Code 5260, as flexion is to 125 
degrees.  Extension of the left knee is limited to no more 
than 10 degrees, therefore a higher evaluation under 
Diagnostic Code 5261 is not warranted.  

The Board observes that in addition to the 10 percent 
assigned for osteoarthritis, the veteran is in receipt of a 
separate 10 percent evaluation based on limitation of 
extension.  The Board notes that the veteran should be 
assigned a single 10 percent evaluation for osteoarthritis 
based on limitation of extension.  See Diagnostic Code 5003 
(only if the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint affected by limitation of motion).  Although the 
assignment of a separate 10 percent evaluation does not 
appear to be warranted, the Board will not disturb such 
evaluation.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

In terms of functional limitations attributable to pain on 
motion, the Board finds that such limitations are adequately 
compensated by the currently assigned 10 percent evaluation 
and the Board does not find symptoms or pathology creating 
impairment that would warrant an evaluation greater than 10 
percent.  See DeLuca, supra.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There is no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for 
application.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service- connected osteoarthritis of 
the left knee been more than 10 percent disabling.  As such, 
a staged rating is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the Board finds no provision upon which to 
assign higher ratings.  There is no objective evidence of 
marked interference with employment and the evidence of 
record does not indicate the veteran is frequently 
hospitalized for his service-connected osteoarthritis of the 
left knee.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6- 96.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the left knee is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


